January 13, 2011 Office of the Chief Accountant Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Ref:A & J Venture Capital Group, Inc. File Ref. No. 333-146441 We have read the statements that we understand A & J Venture Capital Group,, Inc. have been included under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors.We agree with such statements made regarding our firm.We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, /s/ R.R. Hawkins & Associates International a PC Certified Public Accountants Los Angeles, California Corporate Headquarters 5777 W. Century Blvd., Suite No. 1500 Los Angeles, CA 90045 T: 310.553.5707F: 310.553.5337 www.rrhawkins.com
